Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Device and Method for Reducing Image Sticking by Shifting Pixels.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image sticking compensator, extractor, calculator, shifter, determiner and converter in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-12, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al., US 2020/0082796 A1, hereinafter “Chun”.
	Regarding claim 1, Chun teaches a display device (fig. 1, element 1, ¶ 39) comprising: a display panel (fig. 1, 20, ¶ 39) comprising a display area in which an image comprising a first image (fig. 6A, logo includes LI and LPA image per ¶ 87) and a second image (fig. 3, main image MI, ¶ 73) is displayed; and a driver (fig. 1, timing controller 10, Scan Driver 30 and Data driver 40 constitute the driver) which receives external image signals (fig. 1, IDATA) and transmits data signals to the display panel (SDATA), the driver comprising an image sticking compensator (fig. 1, element 100, ¶ 40) that converts the external image signals such that the first image is periodically shifted while being displayed (fig. 2, element 140, ¶ 61), the image sticking compensator comprising: an extractor which extracts compensation area data corresponding to a compensation area of the display panel from the external image signals (¶ 61, logo shifter uses the external image signals DATA to distinguish the logo having an area); a calculator which receives the compensation area data from the extractor and calculates fixed data based on the compensation area data (¶ 61, LUS and LDS are calculated based on the compensation area or logo area data); and a shifter which receives the fixed data from the calculator and generates shift-fixed data based on the fixed data (¶ 62-64), wherein the compensation area comprises a first area in which the first image is displayed (fig. 6A, Logo Image LI, ¶ 87) and a second area in which a peripheral image included in the second image is displayed (fig. 6A, LPA and the portion of MI surrounding the LPA, ¶ 87), the peripheral image at least partially surrounds the first image (see fig. 6A, ¶ 87), and the fixed data corresponds to the first image (¶ 61).
	
	Regarding claim 2, Chun teaches that the image sticking compensator further comprises a determiner that generates a determination signal based on the compensation area data, and wherein the calculator calculates the fixed data in response to receiving the determination signal from the determiner (fig. 4, determination signals LPA and CL, ¶ 91).
	Regarding claim 6, Chun teaches that the shifter receives an external predetermined set value (¶ 64) and generates the shift-fixed data based on the set value and the fixed data (logo is shifted based on the shift path and the LUS and LDS data), and the set value comprises information corresponding to a shift path of the first image (¶ 64, see preset logo shift path).

	Regarding claim 9, Chun teaches that the image sticking compensator further comprises a converter (fig. 2, element 160) that receives the shift-fixed data from the shifter and generates image data by converting the shift-fixed data (¶ 68-70), and the driver receives the image data from the converter and generates the data signals based on the image data (fig. 1-2, SDATA is provided by the converter or scaler to the data driver which generated the data signals).

	Regarding claim 10, Chun teaches that the driver comprises: a controller which receives the image signals and an external control signal (fig. 1, timing controller 10, ¶ 46); a source driver (fig. 1, data driver 40) which receives the image data and the external control signal from the controller and transmits the data signals to the display panel (fig. 1, SDATA and DCS are received from the controller and DL1-m are transmitted to the display panel, see ¶ 45-46); and a gate driver which receives the control signal from the controller and transmits a scan signal to the display panel (fig. 1, scan driver 30 receives SCS and transmits scan signals SL1-n to the display panel, see ¶ 44 and 46), wherein the image sticking compensator is included in the controller (fig. 1, element 100 is included in element 10, ¶ 46).

	Claims 11-12, 16 and 19-20 recite similar limitations as claims 1-2, 6 and 9-10, respectively. As such, claims 11-12, 16 and 19-20 are rejected similarly to claims 1-2, 6 and 9-10 as provided above.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun, in view of Murakami et al., US 2005/0195280 A1, hereinafter “Murakami”.
	Regarding claims 3 and 13, Chun does not teach that the determination signal comprises a first determination signal and a second determination signal, the determiner generates the first determination signal when the first image comprises a first sub-image corresponding to a letter and a second sub-image corresponding to a letter background image, and the determiner generates the second determination signal when the first image comprises only the first sub-image.
	Murakami, however, teaches in ¶ 182 that a determiner similar to that of Chun is used in order to determine the logo region. Murakami further teaches that “a level for only a letter region within the still image region is adjusted” because “the burn-in is apt to occur in the letter region, as compared to regions other than the letter region, that is, regions having no pattern or regions indicating photographs or figures (hereinafter, the regions other than the letter region are generally referred to as an image region), and the adjustment of the image level in the letter region makes the burn-in more difficult to be observable than that in the image region does.”
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chun and Murakami and provide such first and second determination signals. One would have been motivated to make such a combination since Murakami clearly teaches that regions containing letters are especially affected by burn-in, motivating one of ordinary skill to set two separate determining signals for shifting the pixels based on how pronounced the effects of burn-in are on the logo region based on the amount of text vs. graphics used in the logo.

	Regarding claims 4 and 14, Chun teaches that the calculator calculates the fixed data from the compensation area data based on the determination signal (fig. 4, LUS/LDS are calculated based on LPA and CL signals, ¶ 91).

	Regarding claim 5 and 15, Chun teaches that the fixed data comprises first fixed data (LUS) and second fixed data (LDS).
	Chun does not specifically teach that the calculator calculates the first fixed data from the compensation area data when receiving the first determination signal and calculates the second fixed data from the compensation area data when receiving the second determination signal; the first fixed data comprises data corresponding to the first sub-image and data corresponding to a portion of the second sub-image; and the second fixed data comprises the data corresponding to the first sub-image.
	Murakami, however, teaches in ¶ 182 that a determiner similar to that of Chun is used in order to determine the logo region. Murakami further teaches that “a level for only a letter region within the still image region is adjusted” because “the burn-in is apt to occur in the letter region, as compared to regions other than the letter region, that is, regions having no pattern or regions indicating photographs or figures (hereinafter, the regions other than the letter region are generally referred to as an image region), and the adjustment of the image level in the letter region makes the burn-in more difficult to be observable than that in the image region does.”
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chun and Murakami and provide such first and second determination signals. Note that Chun teaches in ¶ 99 that when no contour lines (text) is detected a determiner may change the shifting behavior of the logo. One would have been motivated to make such a combination since Murakami clearly teaches that regions containing letters are especially affected by burn-in, motivating one of ordinary skill to set two separate determining signals and providing different “fixed data” for shifting the pixels based on how pronounced the effects of burn-in are on the logo region based on the amount of text vs. graphics used in the logo.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chun, in view of Kim et al., US 2016/0086526 A1, hereinafter “Kim”.
	Regarding claims 7 and 17, Chun teaches that the display panel comprises a plurality of pixels (fig. 1, pixels P, ¶ 42); the shift path comprises a first direction (fig. 6A, shift path LS, ¶ 66); the shifter generates the shift-fixed data based on the fixed data to shift the first image in the first direction (¶ 90); and the shift-fixed data are generated by scaling-up the fixed data and/or by scaling down the fixed data (¶ 48).
	Chun does not teach that the shift-fixed data are generated by scaling-up the fixed data such that the first image displayed in n pixels arranged in the first direction is displayed in m pixels arranged in the first direction and then scaling-down the scaled-up fixed data such that the first image displayed in the m pixels is displayed in the n pixels shifted in the first direction by m minus n pixels, where n and m are positive integers and m is greater than n.
	Kim, however, teaches in ¶ 71 and fig. 3, that “The image correction unit 120 can generate corrected image data DATA2 to shift the static image block 115 by inserting the second image data corresponding to the data insertion lines into the input image data and by deleting the first image data corresponding to the data deletion lines from the input image data DATA. Shift amounts of the respective pixel lines are determined according to locations of the data insertion lines and the data deletion lines. In some embodiments, a shift amount of the static image block 115 corresponds to the number of the data insertion lines. For example, the static image block 115 is shifted in a certain direction by 30 pixels when the number of data insertion lines (or, the number of the data deletion lines) is 30. A direction of each data insertion line (or data deletion line) can correspond to a pixel row or a pixel column.” As seen in fig. 3, such a configuration effectively teaches that the shift-fixed data are generated by scaling-up the fixed data such that the first image displayed in n pixels arranged in the first direction is displayed in m pixels arranged in the first direction (fig. 3, the letter A, for example, is scaled up to twice its size in horizontal direction) and then scaling-down the scaled-up fixed data such that the first image displayed in the m pixels is displayed in the n pixels shifted in the first direction by m minus n pixels (the previous letter A is deleted which yields a shift in m-n pixels), where n and m are positive integers and m is greater than n.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chun and Kim in order to shift the images. Both references teach shifting pixels in order to minimize afterimage effects. Kim further teaches details regarding such shifting by scaling up and down the effected area. As such, one would have been motivated to make such a combination in order to effectively shift the images and prevent afterimage.
	Regarding claims 8 and 18, Chun teaches that the shift path further comprises a second direction crossing the first direction; the shifter generates the shift-fixed data based on the fixed data to shift the first image in the second direction (fig. 6A, LS is the shift path which includes shifts in horizontal and vertical directions).
	Chun does not specifically teach that the shift-fixed data are generated by scaling-up the fixed data such that the first image displayed in j pixels arranged in the second direction is displayed in k pixels arranged in the second direction and then scaling-down the scaled-up fixed data such that the first image displayed in the k pixels is displayed in the j pixels shifted in the second direction by k minus j pixels, where j and k are positive integers and k is greater than j.
	Kim, however, teaches in ¶ 71 and fig. 3, that “The image correction unit 120 can generate corrected image data DATA2 to shift the static image block 115 by inserting the second image data corresponding to the data insertion lines into the input image data and by deleting the first image data corresponding to the data deletion lines from the input image data DATA. Shift amounts of the respective pixel lines are determined according to locations of the data insertion lines and the data deletion lines. In some embodiments, a shift amount of the static image block 115 corresponds to the number of the data insertion lines. For example, the static image block 115 is shifted in a certain direction by 30 pixels when the number of data insertion lines (or, the number of the data deletion lines) is 30. A direction of each data insertion line (or data deletion line) can correspond to a pixel row or a pixel column.” As seen in fig. 3 and 8, such a configuration effectively teaches that the shift-fixed data are generated by scaling-up the fixed data such that the first image displayed in j pixels arranged in the second direction is displayed in k pixels arranged in the second direction (fig. 8, the letter A, for example, is scaled up to twice its size in vertical direction) and then scaling-down the scaled-up fixed data such that the first image displayed in the k pixels is displayed in the j pixels shifted in the second direction by k minus j pixels (the previous letter A is deleted which yields a shift in k-j pixels), where j and k are positive integers and k is greater than j.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Chun and Kim in order to shift the images. Both references teach shifting pixels in order to minimize afterimage effects. Kim further teaches details regarding such shifting by scaling up and down the effected area. As such, one would have been motivated to make such a combination in order to effectively shift the images and prevent afterimage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621